In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                    Nos. 06-21-00102-CR &
                                       06-21-00103-CR



                        RODNEY WAYNE CALHOUN, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 71st District Court
                                    Harrison County, Texas
                            Trial Court Nos. 19-0162X & 19-0163X




                          Before Morriss, C.J., Stevens and Carter,* JJ.




___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                           ORDER

       Our review of the clerk’s record and the reporter’s record in each of these cases indicates

that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”

TEX. R. APP. P. 9.10(a)(3). Sensitive data also includes “a driver’s license number, passport

number, social security number, tax identification number or similar government-issued personal

identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record in both cases contains

social security numbers. Volumes four, five, and six of the reporter’s record in both cases

contain the names of persons who were minors at the time the offense was committed. Rule

9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P.

9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record in both cases and volumes four through six of the reporter’s record in both

cases contain sensitive data, we order the clerk of this Court or her appointee, in accordance with

Rule 9.10(g), to seal the electronically filed clerk’s record in both cases and volumes four

through six of the reporter’s record in both cases.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: May 2, 2022
                                                 2